Title: To Thomas Jefferson from Albert Gallatin, 11 August 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Sir
            
            Treasury Department 11th Augt. 1803
          
          I have the honor to enclose copies of a letter from the collector of Charleston, and of my letters to him & to the Collector of Beaufort respecting the illegal landing of a number of Africans on the island of Beaufort.
          The only step which, besides what has been done, could legally be taken on that subject would be to sell one of the three small cutters employed at Wilmington N.C., Charleston, & Savannah and to substitute one of greater force. Whether that measure be immediately necessary is respectfully submitted to your consideration. 
          I have the honor to be with great respect Sir Your most obedt. Servt.
          
            
              Albert Gallatin
            
          
        